DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 02/16/2022. Claims 1, 4-6, 8-10, 12, 14 and 17 are amended. Claims 3, 7, 11, 18 are canceled. Claim 19 is new. Claims 1-2, 4-6, 8-10, 12-17 and 19 remain pending in the application.
	
Response to Arguments
The Applicant argues (see page 8), with respect to claims 1 and 8-10, that by displaying a screen for receiving the approval instruction and the starting instructions for starting the remote support and for notifying that the logs of operations to be performed over a period from start to end of the remote support are recorded, as set forth in the claimed feature (I) above, unintentional recording of the logs of operations that will be performed over the period from start to end of the remote support can be surely avoided. Applicant submits that the applied references would not have disclosed or taught at least the claimed features (I) above. 
In response to the Applicant’s argument, the Examiner respectfully disagrees. Claims 1 and 8-10 require features (1), which is “configured to: display a screen on a display for: notifying that logs of operations to be performed over a period from start to end of the remote support are recorded; receiving from a user an approval instruction for recording of the logs of operations; and receiving from the user a starting instruction for starting the remote support;”
The features of “notifying…”, “receiving from a user an approval instruction…” and “receiving from the user a starting instruction…” are clearly intended uses of the screen on display. In other words, the screen on display is intended to be used for notifying that the logs are recorded and for receiving instruction. As such, no patentable weight is given to these limitations, which are deemed intended uses. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Bomgaars teaches that the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i and that once the remote customer has granted permission, the customer's screen will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present. Accordingly, Bomgaars teaches features (I) above. (Bomgaars, see figs. 6A-6M user interfaces; see figs. 7A-7J; see paragraphs 0071 and 0097-0099)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bomgaars et al. (U.S. PGPub 2007/0294368) in view of Kutchuk et al. (U.S. PGPub 2013/0262935).

Regarding claims 1 and 8-10, Bomgaars teaches An information processing apparatus that allows remote support by a remote supporting apparatus connected thereto via a network, the information processing apparatus comprising: (Bomgaars, see figs. 1A-2 and 9; see paragraph 0051 the remote customer system 105 submits, as in step 401, a session initiation request to the network appliance 101…; see abstract where permits control and access to the customer system by the representative system or to the representative system by the customer system for providing remote support service. The network appliance manages, logs...; see paragraph 0027 where the web interface 111 includes the following: (1) a network configuration web interface; (2) a User/Admin web interface which includes but not limited to user profile configuration, log 
a user interface configured to receive operations of a user on the information apparatus; and (Bomgaars, see figs. 6A-6M user interfaces; see figs. 7A-7J; see paragraph 0071 where enables a representative to support both attended and unattended computers on a remote network...allowing an enabled representative to start a support session with any computer on that network, provided that the representative has authorization credentials on the machine he or she is attempting to access...; see paragraphs 0097-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted permission, the customer's screen will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present...)
a controller, including one or more processors and one or more memories, configured to: display a screen on a display for: notifying that logs of operations to be performed over a period from start to end of the remote support are recorded; receiving from a user an approval instruction for recording of the logs of operations; and receiving from the user a starting instruction for starting the remote support; (Bomgaars, see figs. 1A-2 and 6A-6M user interfaces; see figs. 7A-7J; see paragraph 0071 where enables a representative to support both attended and unattended computers on a remote network...allowing an enabled representative to start a support session with any computer on that network, provided that the representative has authorization credentials 
start the remote support in response to receiving the starting instruction; and (Bomgaars, see figs. 1A-2 and 6A-6M user interfaces; see figs. 7A-7J; see paragraph 0071 where enables a representative to support both attended and unattended computers on a remote network...allowing an enabled representative to start a support session with any computer on that network, provided that the representative has authorization credentials on the machine he or she is attempting to access...; see paragraphs 0097-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted permission, the customer's screen will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present...)
However, Bomgaars does not explicitly teach record the logs of operations performed on the information processing apparatus over the period from start to end of the remote support,  
wherein the logs of operations performed on the information processing apparatus include logs of local operations performed via the user interface and logs of remote operations performed by the remote supporting apparatus.

wherein the logs of operations performed on the information processing apparatus include logs of local operations performed via the user interface and logs of remote operations performed by the remote supporting apparatus. (Kutchuk, see fig. 11; see paragraph 0092 where a remote control session activity pattern...During the session all the actions taken (e.g. menu selection, swipe, key board entry (user interface), application execution, etc.) by the CSR on the device that are sent to the remotely connected device from the Remote Control Server and actions taken by the user on the device sent back to the Remote Control Server are recorded on the server...at the end of the remote session the recoding is saved in the Remote Session storage...; see paragraph 0134 where all the activities performed on the device are sent to the remote control server to be displayed on the remote control console, and all the activities performed on the remote control console within the device display pane are sent to the device. All these activities are recorded...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Bomgaars and Kutchuk to provide the technique of recording the logs of operations performed on the information processing apparatus over the period from start to end of the remote support, wherein the logs of operations 

Regarding claim 2, Bomgaars-Kutchuk teaches the controller is configured to: transmit the instruction via the network; and (Bomgaars, see figs. 1A, 1B, 3 and 4; see paragraph 0051 the remote customer system 105 submits, as in step 401, a session initiation request to the network appliance 101…; see paragraph 0071 where enables a representative to support both attended and unattended computers on a remote network...allowing an enabled representative to start a support session with any computer on that network, provided that the representative has authorization credentials on the machine he or she is attempting to access...; see paragraphs 0097-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted permission, the customer's screen will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present...)
receive a result of the end of the remote support via the network, (Bomgaars, see figs. 1A, 1B, 3 and 4; see paragraph 0051 the remote customer system 105 submits, as in step 401, a session initiation request to the network appliance 101…; see paragraph 0046 where a session is completed with proper termination, a session is ended by the user of this customer application, or a session connection timed out...; see paragraph 0110 where receive notification relating to the termination of the support session; see 
wherein the remote support terminates when the result of the end of the remote support is received. (Bomgaars, see figs. 1A, 1B, 3 and 4; see paragraph 0051 the remote customer system 105 submits, as in step 401, a session initiation request to the network appliance 101…; see paragraph 0046 where a session is completed with proper termination, a session is ended by the user of this customer application, or a session connection timed out...; see paragraph 0110 where receive notification relating to the termination of the support session; see also paragraph 0073)

Regarding claim 5, Bomgaars-Kutchuk teaches the controller is configured to: encrypt the logs of operations; and (Bomgaars, see fig. 1B; see paragraph 0031 where the data transfer between the appliance 101 and the representative and customer system (103 and 105) is encrypted…)
receive an input of a password used in encrypting the logs of operations, after the remote support starts, and encrypt the recorded logs of operations. (Bomgaars, see figs. 5C and 6A-6C; see paragraph 0056 where the username and password; see paragraph 0066 where “My Account” tab 602 as seen in FIG. 6B. The representative can also change his or her username, password and display name; see paragraph 0031 where the data transfer between the appliance 101 and the representative and customer system (103 and 105) is encrypted…; see paragraph 0099 where When the representative shares a session, the representative maintains control over the session but can receive input from one or more other representatives)

Regarding claim 15, Bomgaars-Kutchuk teaches wherein the controller is configured to receive, via the network, video data for the remote support sent from the remote supporting apparatus, after the remote support starts. (Bomgaars, see figs. 7A-7L; see paragraphs 0097-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted permission, the customer's screen (video data) will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present...; see also paragraph 0100;  see abstract where logs and provides reports for all actions taken during the support service; see paragraph 0067 where Sessions can be recorded in, for example, Flash video format at several different screen sizes; see paragraph 0078 where reports, with a full chat transcript, files transferred, permissions granted, and a Flash video recording)

Regarding claim 16, Bomgaars-Kutchuk teaches wherein the logs of remote operations are operation to the information processing apparatus performed by the remote supporting apparatus. (Bomgaars, see figs. 7A-7L; see paragraphs 0096-0099 the representative may click on "Screen Sharing" and then "Request Control" as seen in screen 700i...Once the remote customer has granted permission, the customer's screen will appear in the representative's window, enabling the representative to control the remote desktop just as if the representative were physically present...; see also paragraph 0100;  see abstract where logs and provides reports for all actions taken 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bomgaars-Kutchuk in view of Wilkinson et al. (U.S. Patent 8978104).

Regarding claim 4, Bomgaars-Kutchuk teaches all the features of claim 1. However, Bomgaars-Kutchuk does not explicitly teach the controller is configured to: determine whether an operation performed during the remote support is an operation performed by the information processing apparatus or an operation performed by the remote supporting apparatus; and
record the logs of operations according to the determination made by the controller.
Wilkinson teaches the controller is configured to: determine whether an operation performed during the remote support is an operation performed by the information processing apparatus or an operation performed by the remote supporting apparatus; and (Wilkinson, see figs. 7 and 8; see col. 11, line 59 - col. 12, line 5 where the logging/tracking module 706 operates to record the activities of the technical support personnel on the thin client terminals 108, the virtual desktops 124, and the production, development, and/or test systems the logging/tracking module 706 may provide a more limited record, for example, just the activities related to the request for access (e.g., who made the request, who authorized it, to which system, etc.), this indicates that recording of the logs is according to which system performs the activities or operations)

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Bomgaars-Kutchuk and Wilkinson to provide the technique of determining whether an operation performed during the remote support is an operation performed by the information processing apparatus or an operation performed by the remote supporting apparatus and recording the logs of operations according to the determination made by the controller of Wilkinson in the system of Bomgaars-Kutchuk in order to minimize or eliminate the risks associated with remote access or support (Wilkinson, see col. 1, lines 53-55).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bomgaars-Kutchuk in view of Takagishi (U.S. PGPub 2015/0180967).

Regarding claim 6, Bomgaars-Kutchuk teaches further comprising a telephone device that performs a phone conversation with the remote supporting apparatus, (Bomgaars, see paragraph 0104 where one customer sends a chat message or initiates 
wherein the logs of operations include a voice log storing contents of the phone conversation, and (Bomgaars, see figs. 1A and 1B; see abstract where the network appliance logs and provides reports for all actions taken during the support service; see paragraph 0029 where session system data logging; see claims 3 audio interface for providing voice communication between the representative system and the customer system; see also claim 24)
However, Bomgaars-Kutchuk does not explicitly teach wherein the remote support is further started when the phone conversation using the telephone device starts.
Takagishi teaches wherein the remote support is further started when the phone conversation using the telephone device starts. (Takagishi, see fig. 30 and 31; see paragraph 0263 where remotely control the user mobile terminal 1002 by simply having the user start the remote support application 2100 on the user mobile terminal 1002 and operate the telephone conversation instructing section 2103 to start the telephone conversation application 2110...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Bomgaars-Kutchuk and Takagishi to provide the .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bomgaars-Kutchuk in view of Kluyt et al. (U.S. PGPub 2012/0203880).

Regarding claim 12, Bomgaars-Kutchuk teaches all the features of claim 1. However, Bomgaars-Kutchuk does not explicitly teach wherein the controller displays, via the user interface, another screen for receiving from the user an instruction as to whether or not to enable recording of the logs of local operations and the logs of remote operations.
Kluyt teaches wherein the controller displays, via the user interface, another screen for receiving from the user an instruction as to whether or not to enable recording of the logs of local operations and the logs of remote operations. (Kluyt, see fig. 7; see paragraph 0113 where Screen and video capture options enable the recording of screens and procedures that are accessed or run on the device (local operations) during a remote control session. The macro option enables the recording of keyboard input and mouse clicks; see paragraph 0179 where a macro file having input information including position of mouse movements, key strokes, and timing of inputs may be recorded when a help desk operator remotely (logs of remote operations) operates a device)


Regarding claim 13, Bomgaars-Kutchuk-Kluyt teaches wherein each of the logs includes information on the operation screen and coordinates (Kutchuk, see fig. 11; see paragraph 0093 where recorded information contains device model, device OS, software version, device state (e.g. battery level, signal strength, memory used, number of processes, etc.) for each event the time stamp, actor (i.e. CSR or End Customer), direction of data sent (i.e. device to Care Console, Care Console to device), action type, and value (e.g. text entry, application response, screen coordinates…). The motivation regarding to the obviousness to claim 1, with respect to the combination of Bomgaars and Kutchuk, is also applied to claim 13.

Regarding claim 14, Bomgaars-Kutchuk teaches wherein: the logs of operations include a history of jobs executed by the information processing apparatus, (Bomgaars, see figs. 7A-7L; see paragraph 0067 where Sessions can be recorded in, for example, Flash video format at several different screen sizes; see paragraph 0078 where the administrators can generate activity reports (logs including history of jobs), with a full 
However, Bomgaars-Kutchuk does not explicitly teach the controller displays, via the user interface, another screen for receiving from the user an instruction as to whether or not to enable recording of the logs of operations. 
Kluyt teaches teach the controller displays, via the user interface, another screen for receiving from the user an instruction as to whether or not to enable recording of the logs of operations. (Kluyt, see fig. 7; see paragraph 0113 where Screen and video capture options enable the recording of screens and procedures that are accessed or run on the device (local operations) during a remote control session. The macro option enables the recording of keyboard input and mouse clicks; see paragraph 0179 where a macro file having input information including position of mouse movements, key strokes, and timing of inputs may be recorded when a help desk operator remotely (logs of remote operations) operates a device)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Bomgaars-Kutchuk and Kluyt to provide the technique of the controller displays, via the user interface, another screen for receiving from the user an instruction as to whether or not to enable recording of the logs of operations of Kluyt in the system of Bomgaars-Kutchuk in order to provide an interactive solution for troubleshooting remote devices remotely (Kluyt, see paragraph 0013). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bomgaars-Kutchuk in view of Kelso et al. (U.S. PGPub 2006/0047748).

Regarding claim 17, Bomgaars-Kutchuk teaches all the features of claim 1. However, Bomgaars-Kutchuk does not explicitly teach wherein the controller is configured to set whether to enable or disable recording of the logs of operations, including setting to enable recording of the logs of operations in response to the approval instruction.
Kelso teaches wherein the controller is configured to set whether to enable or disable recording of the logs of operations, including setting to enable recording of the logs of operations in response to the approval instruction. (Kelso, see fig. 3 does client a approve, see paragraph 0035 where a determination in step 310 that CLIENT_A does not approve of CLIENT_B's capture, CLIENT_A or IM message server 104 (FIG. 1) could send a request to CLIENT_B's IM application informing it to disable CLIENT_B's print screen feature in step 402...; see paragraph 0037 where message server 506 may maintain a transcript shown as MS transcript 508...could instruct message server 506 to not store the MS transcript shown as item 508. Alternatively, CLIENT_A 502 could instruct message server 506 to not send MS transcript 508 to CLIENT_B 510 in the event CLIENT_B 510 requests MS transcript 508...; see paragraphs 0038-0039)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Bomgaars-Kutchuk and Kelso to provide the technique of setting whether to enable or disable recording of the logs of operations, including .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bomgaars-Kutchuk in view of Wells et al. (U.S. PGPub 2017/0054770) further in view of Sugaya et al. (U.S. PGPub 2017/0070403).

Regarding claim 19, Bomgaars-Kutchuk teaches all the features of claim 1. However, Bomgaars-Kutchuk does not explicitly teach wherein: the approval instruction is received via a checkbox included in the screen for consenting to the recording of the logs of operations over the period from the start to end of the remote support, and
Wells teaches wherein: the approval instruction is received via a checkbox included in the screen for consenting to the recording of the logs of operations over the period from the start to end of the remote support, and (Wells, see paragraph 0602 where a checkbox indicating consent by the consumer 2904 to the terms and conditions of the process 2900…; see paragraph 0612 where  a checkbox indicating consent by the client 3004 to the terms and conditions of the process 3000)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Bomgaars-Kutchuk and Wells to provide the technique of the approval instruction is received via a checkbox included in the screen for consenting to the recording of the logs of operations over the period from the start to end of the remote support of Wells in the system of  Bomgaars-Kutchuk in order to 
However, Bomgaars-Kutchuk-Wells does not explicitly teach the starting instruction is received via a start button for starting the remote support.
Sugaya teaches the starting instruction is received via a start button for starting the remote support. (Sugaya, see fig. 6; see paragraph 0078 where  Remote support is started by pressing the start button 102 corresponding to a user. Moreover, information on whether or not the user can receive remote support is displayed for each user.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Bomgaars-Kutchuk-Wells and Sugaya to provide the technique of the starting instruction is received via a start button for starting the remote support of Sugaya in the system of Bomgaars-Kutchuk-Wells in order to improve the support and monitoring efficiency of the client (Sugaya, see paragraph 0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MENG VANG/Primary Examiner, Art Unit 2443